 



EXHIBIT 10.19
Execution Copy
 
AMENDED AND RESTATED SECURITY AGREEMENT
dated as of March 31, 2006
among
ENNIS, INC.
and
THE OTHER PARTIES HERETO,
as Grantors,
and
LASALLE BANK NATIONAL ASSOCIATION,
as the Administrative Agent
 

 



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
     THIS AMENDED AND RESTATED SECURITY AGREEMENT dated as of March 31, 2006
(this “Agreement”) is entered into among ENNIS, INC. (the “Parent”) and each
other Person signatory hereto as a Grantor (together with any other Person that
becomes a party hereto as provided herein, and including the Parent, the
“Grantors”) in favor of LASALLE BANK NATIONAL ASSOCIATION, as the Administrative
Agent for all the Lenders party to the Credit Agreement (as hereafter defined).
RECITALS:
     A. The Lenders have severally agreed to extend credit to the Parent and the
other Grantors pursuant to the Credit Agreement. The Parent is affiliated with
each other Grantor. The Parent and the other Grantors are engaged in
interrelated businesses, and each Grantor will derive substantial direct and
indirect benefit from extensions of credit under the Credit Agreement.
     B. The Grantor and Administrative Agent entered into a Security Agreement
dated as of November 19, 2004 (the “Original Agreement”).
     C. The Grantor and Lender desire to amend and restate, in its entirety, the
Original Agreement, and it is a condition precedent to each Lender’s obligation
to extend credit under the Credit Agreement that the Grantors shall have
executed and delivered this Agreement to the Administrative Agent for the
ratable benefit of all the Lenders.
AGREEMENT:
          Now Therefore in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to extend credit thereunder, each Grantor hereby agrees with
the Administrative Agent, for the ratable benefit of the Lenders, as follows:
SECTION 1 DEFINITIONS.
          1.1 Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms are used herein as defined in the UCC:
Accounts, Certificated Security, Commercial Tort Claims, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Goods, Health
Care Insurance Receivables, Instruments, Inventory, Leases, Letter-of-Credit
Rights, Money, Payment Intangibles, Supporting Obligations, and Tangible Chattel
Paper.
          1.2 When used herein the following terms shall have the following
meanings:
     Assigned Agreements means (i) the Agreement and Plan of Merger, dated as of
June 25, 2004, by and among the Parent, its wholly-owned subsidiary, Midlothian
Holdings LLC, a Delaware limited liability company (“Merger Sub”) and Centrum
Acquisition, Inc., a Delaware corporation (the “Target”), as amended by the
First Amendment to Agreement and Plan of

 



--------------------------------------------------------------------------------



 



Merger, dated as of August 23, 2004, among the Parent, Merger Sub and the
Target, (ii) the Indemnity Agreement dated as of June 25, 2004 by and among
Laurence Ashkin, Roger Brown, John McLinden, Arthur Slaven, Merger Sub and the
Parent, (iii) the First Amendment Agreement dated as of June 25, 2004 by and
among Amin Amdani, an individual and resident of the State of Nevada, Ayes Amin
Amdani, an individual and wife of Amin Amdani, Rauf Gajiani, and individual and
resident of the State of Nevada, the Target, the Parent and the Merger Sub;
(iv) Stock Pledge and Escrow Agreement, dated as of the date hereof, by and
among the Parent, Midlothian, Laurence Ashkin, Roger Brown, John McLinden and
Arthur Slaven and JPMorgan Chase Bank, N.A., as escrow agent, and (v) Escrow
Agreement, dated as of the date hereof, by and among Parent, Merger Sub, the
Target, Amin Amdani, Ayesha Amin Amndani and Rauf Gajiani and JPMorgan Chase
Bank, N.A., as escrow agent.
     Agreement has the meaning set forth in the preamble hereto.
     Chattel Paper means all “chattel paper” as such term is defined in Section
9-102(a)(11) of the UCC and, in any event, including with respect to any
Grantor, all Electronic Chattel Paper and Tangible Chattel Paper.
     Collateral means (a) all of the personal property now owned or at any time
hereafter acquired by any Grantor or in which any Grantor now has or at any time
in the future may acquire any right, title or interest, including all of each
Grantor’s Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, Fixtures, General Intangibles, Health Care Insurance
Receivables, Farm Products, Goods, Instruments, Intellectual Property,
Inventory, Investment Property, Leases, Letter-of-Credit Rights, Money,
Supporting Obligations and Identified Claims and Pledged Equity, (b) all books
and records pertaining to any of the foregoing, (c) all Proceeds and products of
any of the foregoing, and (d) all collateral security and guaranties given by
any Person with respect to any of the foregoing. Where the context requires,
terms relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.
     Contract Rights means all of the Grantors’ rights and remedies with respect
to the Assigned Agreements.
     Copyrights means all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, including those
listed on Schedule 5, all registrations and recordings thereof, and all
applications in connection therewith, including all registrations, recordings
and applications in the United States Copyright Office, and the right to obtain
all renewals of any of the foregoing.
     Copyright Licenses means all written agreements naming any Grantor as
licensor or licensee, including those listed on Schedule 5, granting any right
under any Copyright, including the grant of rights to manufacture, distribute,
exploit and sell materials derived from any Copyright.

-2-



--------------------------------------------------------------------------------



 



     Credit Agreement means the Amended and Restated Credit Agreement of even
date herewith among the Parent, the other Grantors, the Lenders and the
Administrative Agent, as amended, supplemented, restated or otherwise modified
from time to time.
     Excluded Property means (a) any permit, lease, license, contract or other
agreement held by any Grantor or any contract or agreement to which any Grantor
is a party (including any rights thereunder) that validly prohibits the creation
by such Grantor of a security interest therein or under the terms of which the
creation of a security interest therein shall constitute or result (i) in the
abandonment, invalidation or unenforceability of any right, title or interest of
any Grantor therein or (ii) in a breach or termination pursuant to the terms of,
or a default under, any such lease, license, contract, property rights or
agreement (other than any such permit, lease, license, contract or other
agreement, the terms of which prohibiting creation of a security interest or
having the result described in clauses (i) and (ii) above would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity);
provided, however, that any such Grantor shall make its best efforts to receive
the consent of such contracting party for the assignment of any material permit,
lease, license, contract or other agreement to the Administrative Agent, upon
the request of the Administrative Agent; (b) any permit, lease, license,
contract or other agreement held by any Grantor to the extent that any
requirement of law applicable thereto prohibits the creation of a security
interest therein (other than any such permit, lease, license, contract or other
agreement, to the extent that any requirement of law applicable thereto
prohibiting the creation of a security interest therein would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity);
(c) Equipment owned by any Grantor on the date hereof or hereafter acquired that
is subject to a Lien securing a purchase money obligation or obligation under a
Capital Lease permitted to be incurred pursuant to the provisions of the Credit
Agreement if the contract or other agreement in which such Lien is granted (or
the documentation providing for such purchase money obligation or obligation
under a Capital Lease) validly prohibits the creation of any other Lien on such
Equipment; and (d) equity interests in foreign Subsidiaries; provided, however,
that in each case described in clauses (a), (b) and (c) of this definition, such
property shall constitute “Excluded Property” only to the extent and for so long
as such permit, lease, license, contract or other agreement or Requirement of
Law applicable thereto validly prohibits the creation of a Lien on such property
in favor of either Administrative Agent and, upon the termination of such
prohibition (howsoever occurring), such property shall cease to constitute
“Excluded Property.”
     Fixtures means all of the following, whether now owned or hereafter
acquired by a Grantor: plant fixtures; business fixtures; other fixtures and
storage facilities, wherever located; and all additions and accessories thereto
and replacements therefor.
     General Intangibles means all “general intangibles” as such term is defined
in Section 9-102(a)(42) of the UCC and, in any event, including with respect to
any Grantor, all Payment Intangibles, all contracts and Contract Rights
(including all Assigned Agreements and Target Undertakings), agreements,
instruments and indentures in any form, and portions thereof, to which such
Grantor is a party or under which such Grantor has any right, title or interest
or to which such Grantor or any property of such Grantor is subject, as the same
from time to time

-3-



--------------------------------------------------------------------------------



 



may be amended, supplemented or otherwise modified, including, without
limitation, (a) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (b) all rights of such Grantor
to damages arising thereunder and (c) all rights of such Grantor to perform and
to exercise all remedies thereunder; provided, that the foregoing limitation
shall not affect, limit, restrict or impair the grant by such Grantor of a
security interest pursuant to this Agreement in any Receivable or any money or
other amounts due or to become due under any such Payment Intangible, contract,
agreement, instrument or indenture.
     Grantor has the meaning set forth in the preamble hereto.
     Identified Claims means the Commercial Tort Claims described on Schedule 7
as such schedule shall be supplemented from time to time.
     Intellectual Property means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including the
Copyrights, the Copyright Licenses, the Patents, the Patent Licenses, the
Trademarks and the Trademark Licenses, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
     Intercompany Note means any promissory note evidencing loans made by any
Grantor to any other Grantor.
     Investment Property means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
the equity interest of any foreign Subsidiary excluded from the definition of
Pledged Equity), (b) all “financial assets” as such term is defined in
Section 8-102(a)(9) of the UCC, and (c) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Equity.
     Issuers means the collective reference to each issuer of any Investment
Property.
     Original Agreement has the meaning set forth in the recitals hereto.
     Paid in Full means (a) the payment in full in cash and performance of all
Secured Obligations, (b) the termination of all Commitments and (c) either
(i) the cancellation and return to the Administrative Agent of all Letters of
Credit or (ii) the cash collateralization of all Letters of Credit in accordance
with the Credit Agreement.
     Parent has the meaning set forth in the preamble hereto.
     Patents means (a) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof and all goodwill associated therewith, including any of the foregoing
referred to in Schedule 5, (b) all applications for letters patent of the United
States or any other country and all divisions, continuations and
continuations-in-part thereof, including any of the foregoing referred to in
Schedule 5, and (c) all rights to obtain any reissues or extensions of the
foregoing.

-4-



--------------------------------------------------------------------------------



 



     Patent Licenses means all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 5.
     Payments has the meaning set forth in Section 2.2 hereto.
     Pledged Equity means the equity interests listed on Schedule 1, together
with any other equity interests, certificates, options or rights of any nature
whatsoever in respect of the equity interests of any Person that may be issued
or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall any equity interests of any foreign Subsidiary
be included in the definition of Pledged Equity.
     Pledged Notes means all promissory notes listed on Schedule 1, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).
     Pro Rata Share has the meaning ascribed to such term in sub-part (c) of the
definition of “Pro Rata Share” set forth in the Credit Agreement.
     Proceeds means all “proceeds” as such term is defined in
Section 9-102(a)(64) of the UCC and, in any event, shall include all dividends
or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
     Receivable means any right to payment for goods sold or leased or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper and whether or not it has been earned by performance (including
any Accounts).
     Secured Obligations means, individually, with respect to each Grantor, all
Obligations of such Grantor, and collectively, with respect to all Grantors, all
Obligations of all Grantors.
     Securities Act means the Securities Act of 1933, as amended.
     Target Undertakings means, collectively, all representations, warranties,
covenants and agreements in favor of any Grantor, and all indemnifications for
the benefit of any Grantor relating thereto, pursuant to the Assigned
Agreements.
     Trademarks means (a) all trademarks, trade names, corporate names, the
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including any of the foregoing referred to in
Schedule 5, and (b) the right to obtain all renewals thereof.

-5-



--------------------------------------------------------------------------------



 



     Trademark Licenses means, collectively, each agreement, whether written or
oral, providing for the grant by or to any Grantor of any right to use any
Trademark, including any of the foregoing referred to in Schedule 5.
     UCC means the Uniform Commercial Code as in effect on the date hereof and
from time to time in the State of Illinois, provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
on or after the date hereof in any other jurisdiction, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy.
SECTION 2 GRANT OF SECURITY INTEREST.
          2.1 Grant. Each Grantor hereby assigns and transfers to the
Administrative Agent, and hereby grants to the Administrative Agent, for the
ratable benefit of the Lenders and (to the extent provided herein) their
Affiliates, a continuing security interest in all of its Collateral, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations.
          Notwithstanding anything to the contrary contained in this Section 2,
the security interest created by this Agreement shall not extend to any Excluded
Property. The Grantors shall from time to time at the request of the
Administrative Agent give written notice to the Administrative Agent identifying
in reasonable detail the Excluded Property (and stating in such notice that such
property constitutes “Excluded Property”) and shall provide to the
Administrative Agent such other information regarding the Excluded Property as
the Administrative Agent may reasonably request and (ii) from and after the
Closing Date, no Grantor shall permit to become effective in any document
creating, governing or providing for any permit, lease or license, a provision
that would prohibit the creation of a Lien on such permit, lease or license in
favor of the Administrative Agent unless such Grantor believes, in its
reasonable judgment, that such prohibition is usual and customary in
transactions of such type and is otherwise permitted by the Credit Agreement.
          2.2 Collateral Assignment of Rights under the Assigned Agreements.
Each Grantor hereby irrevocably authorizes and empowers the Administrative Agent
or its agents, in their sole discretion, to assert, either directly or on behalf
of any Grantor, at any time that an Event of Default is in existence, any claims
any Grantor may from time to time have against a party with which such Grantor
has a contractual relationship pursuant to an Assigned Agreement (a “Contracting
Party”) with respect to any and all of the Contract Rights or with respect to
any and all payments or other obligations due from such Contracting Party or any
of its affiliates to the Parent under or pursuant to the Assigned Agreement
(“Payments”), and to receive and collect any damages, awards and other monies
resulting therefrom and to apply the same on account of the Secured Obligations.
After the occurrence of any Event of Default, the Administrative Agent may
provide notice to any Contracting Party that all Payments shall be made to or at
the direction of the Administrative Agent for so long as such Event of Default
shall be continuing; provided, however, that upon a termination or waiver of
such Event of Default the

-6-



--------------------------------------------------------------------------------



 



Administrative Agent shall promptly notify the Contracting Party that all
Payments shall, from that point forward, be made to the Grantor. Each Grantor
hereby irrevocably makes, constitutes and appoints the Administrative Agent (and
all officers, employees, or agents designated by the Administrative Agent) as
such Grantor’s true and lawful attorney (and agent-in-fact) for the purpose of
enabling the Administrative Agent or its agents to assert and collect such
claims and to apply such monies in the manner set forth hereinabove.
SECTION 3 REPRESENTATIONS AND WARRANTIES.
          To induce the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Co-Borrowers thereunder, each Grantor jointly and severally
hereby represents and warrants to the Administrative Agent and each Lender that:
          3.1 Title; No Other Liens. Except for Permitted Liens, the Grantors
own each item of the Collateral free and clear of any and all Liens or claims of
others. No financing statement or other public notice with respect to all or any
part of the Collateral is on file or of record in any public office, except
filings evidencing Permitted Liens and filings for which termination statements
have been delivered to the Administrative Agent.
          3.2 Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on Schedule 2, have been delivered to the Administrative Agent in
completed and duly executed form) will constitute valid perfected security
interests in all of the Collateral in favor of the Administrative Agent, for the
ratable benefit of the Lenders, as collateral security for each Grantor’s
Obligations, enforceable in accordance with the terms hereof against all
creditors of each Grantor and any Persons purporting to purchase any Collateral
from each Grantor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for Permitted Liens for which priority is
accorded under applicable law. The filings and other actions specified on
Schedule 2 constitute all of the filings and other actions necessary to perfect
all security interests granted hereunder.
          3.3 Grantor Information. On the date hereof, sets forth (a) each
Grantor’s jurisdiction of organization, (b) the location of each Grantor’s chief
executive office, (c) each Grantor’s exact legal name as it appears on its
organizational documents and (d) each Grantor’s organizational identification
number (to the extent a Grantor is organized in a jurisdiction which assigns
such numbers) and federal employer identification number.
          3.4 Collateral Locations. On the date hereof, Schedule 4 sets forth
(a) each place of business of each Grantor (including its chief executive
office), (b) all locations where all Inventory and the Equipment owned by each
Grantor is kept, except with respect to Inventory and Equipment with a fair
market value of less than $50,000 (in the aggregate for all Grantors) which may
be located at other locations and (c) whether each such Collateral location and
place of business (including each Grantor’s chief executive office) is owned or
leased (and if leased, specifies the complete name and notice address of each
lessor). No Collateral is located outside the United States or in the possession
of any lessor, bailee, warehouseman or consignee, except as indicated on
Schedule 4.

-7-



--------------------------------------------------------------------------------



 



          3.5 Certain Property. None of the Collateral constitutes, or is the
Proceeds of, (a) Farm Products, (b) Health Care Insurance Receivables or
(c) vessels, aircraft or any other property subject to any certificate of title
or other registration statute of the United States, any State or other
jurisdiction, except for personal vehicles owned by the Grantors and used by
employees of the Grantors in the ordinary course of business with an aggregate
fair market value of less than $50,000 (in the aggregate for all Grantors).
          3.6 Investment Property. (a) The Pledged Equity pledged by each
Grantor hereunder constitute all the issued and outstanding equity interests of
each Issuer owned by such Grantor.
          (b) All of the Pledged Equity has been duly and validly issued and is
fully paid and nonassessable.
          (c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing).
          (d) Schedule 1 lists all Investment Property owned by each Grantor.
Each Grantor is the record and beneficial owner of, and has good and marketable
title to, the Investment Property pledged by it hereunder, free of any and all
Liens or options in favor of, or claims of, any other Person, except Permitted
Liens.
          3.7 Receivables. (a) No material amount payable to such Grantor under
or in connection with any Receivable is evidenced by any Instrument or Chattel
Paper which has not been delivered to the Administrative Agent.
          (b) No obligor on any Receivable is a governmental authority.
          (c) The amounts represented by such Grantor to the Lenders from time
to time as owing to such Grantor in respect of the Receivables (to the extent
such representations are required by any of the Loan Documents) will at all such
times be accurate.
          3.8 Intellectual Property. (a) Schedule 5 lists all Intellectual
Property owned by such Grantor in its own name on the date hereof.
          (b) On the date hereof, all material Intellectual Property owned by
any Grantor is valid, subsisting, unexpired and enforceable and has not been
abandoned.
          (c) Except as set forth in Schedule 5, none of the material
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.
          (d) Each Grantor owns and possesses or has a license or other right to
use all Intellectual Property as is necessary for the conduct of the businesses
of such Grantor, without

-8-



--------------------------------------------------------------------------------



 



any infringement upon rights of others which could reasonably be expected to
have a Material Adverse Effect.
          3.9 Depositary and Other Accounts. All depositary and other accounts
maintained by each Grantor are described on Schedule 6 hereto, which description
includes for each such account the name of the Grantor maintaining such account,
the name, address, telephone and fax numbers of the financial institution at
which such account is maintained, the account number and the account officer, if
any, of such account.
SECTION 4 COVENANTS.
          Each Grantor covenants and agrees with the Administrative Agent and
the Lenders that, from and after the date of this Agreement until the Secured
Obligations shall have been Paid in Full:
          4.1 Delivery of Instruments, Certificated Securities and Chattel
Paper. If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument, Certificated Security or Chattel
Paper, such Instrument, Certificated Security or Chattel Paper shall be
immediately delivered to the Administrative Agent, duly indorsed in a manner
reasonably satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement. In the event that an Unmatured Event of Default or
Event of Default shall have occurred and be continuing, upon the request of the
Administrative Agent, any Instrument, Certificated Security or Chattel Paper not
theretofore delivered to the Administrative Agent and at such time being held by
any Grantor shall be immediately delivered to the Administrative Agent, duly
indorsed in a manner reasonably satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Agreement.
          4.2 Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever.
          (b) Such Grantor will furnish to the Administrative Agent and the
Lenders from time to time statements and schedules further identifying and
describing the assets and property of such Grantor and such other reports in
connection therewith as the Administrative Agent may reasonably request, all in
reasonable detail.
          (c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including (i) filing any financing or continuation statements under the UCC (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and (ii) in the case of Investment Property and any
other relevant Collateral, taking any actions necessary to enable the
Administrative Agent to obtain “control” (within the meaning of the applicable
UCC) with respect thereto and (iii) if requested by the Administrative Agent,

-9-



--------------------------------------------------------------------------------



 



delivering, to the extent permitted by law, any original motor vehicle
certificates of title received by such Grantor from the applicable secretary of
state or other governmental authority after information reflecting the
Administrative Agent’s security interest has been recorded therein.
          4.3 Changes in Locations, Name, etc. Such Grantor shall not, except
upon 30 days’ prior written notice to the Administrative Agent and delivery to
the Administrative Agent of (a) all additional financing statements and other
documents reasonably requested by the Administrative Agent as to the validity,
perfection and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 4 showing any additional location
at which Inventory or Equipment shall be kept:
     (i) permit any of the Inventory or Equipment to be kept at a location other
than those listed on Schedule 4; provided, that up to $50,000 (in the aggregate
for all Grantors) in fair market value of any such Inventory and Equipment may
be kept at other locations;
     (ii) change its jurisdiction of organization or the location of its chief
executive office from that specified on Schedule 3 or in any subsequent notice
delivered pursuant to this Section 4.3; or
     (iii) change its name, identity or corporate structure.
          4.4 Notices. Such Grantor will advise the Administrative Agent and the
Lenders promptly, in reasonable detail, of:
          (a) any Lien (other than Permitted Liens) on any of the Collateral
which would adversely affect the ability of the Administrative Agent to exercise
any of its remedies hereunder; and
          (b) the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the Liens created hereby.
          4.5 Investment Property. (a) If such Grantor shall become entitled to
receive or shall receive any certificate, option or rights in respect of the
equity interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any of the Pledged Equity, or otherwise in
respect thereof, such Grantor shall accept the same as the agent of the
Administrative Agent and the Lenders, hold the same in trust for the
Administrative Agent and the Lenders and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Grantor
to the Administrative Agent, if required, together with an undated instrument of
transfer covering such certificate duly executed in blank by such Grantor and
with, if the Administrative Agent reasonably requests, signature guarantied, to
be held by the Administrative Agent, subject to the terms hereof, as additional
Collateral for the Secured Obligations. Upon the occurrence and during the
continuance of an Event of Default, (i) any sums paid upon or in respect of the
Investment Property upon the liquidation or dissolution of any Issuer shall be
paid over to the Administrative Agent to be held by it hereunder as additional
Collateral for the Secured Obligations, and (ii) in case any distribution of
capital shall be made on or in respect of the Investment Property or any
property shall be distributed upon or

-10-



--------------------------------------------------------------------------------



 



with respect to the Investment Property pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected Lien in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional Collateral for the
Secured Obligations. Upon the occurrence and during the continuance of an Event
of Default, if any sums of money or property so paid or distributed in respect
of the Investment Property shall be received by such Grantor, such Grantor
shall, until such money or property is paid or delivered to the Administrative
Agent, hold such money or property in trust for the Lenders, segregated from
other funds of such Grantor, as additional Collateral for the Secured
Obligations.
          (b) Without the prior written consent of the Administrative Agent,
such Grantor will not (i) vote to enable, or take any other action to permit,
any Issuer to issue any equity interests of any nature or to issue any other
securities or interests convertible into or granting the right to purchase or
exchange for any equity interests of any nature of any Issuer, except, in each
case, as permitted by the Credit Agreement, (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Investment Property or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement) other than, with respect to
Investment Property not constituting Pledged Equity or Pledged Notes, any such
action which is not prohibited by the Credit Agreement, (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Investment Property or Proceeds thereof, or any interest
therein, except for Permitted Liens, or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof, except, with respect to such Investment Property,
shareholders’ agreements entered into by such Grantor with respect to Persons in
which such Grantor maintains an ownership interest of 50% or less.
          (c) In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in
Section 4.5(a) with respect to the Investment Property issued by it and
(iii) the terms of Sections 5.3(c) and 5.7 shall apply to such Grantor with
respect to all actions that may be required of it pursuant to Section 5.3(c) or
5.7 regarding the Investment Property issued by it.
          4.6 Receivables. (a) Other than in the ordinary course of business
consistent with its past practice and in amounts which are not material to such
Grantor, in addition to its requirements under the Credit Agreement, such
Grantor will not (i) grant any extension of the time of payment of any
Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could adversely affect the value thereof.
          (b) Such Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity

-11-



--------------------------------------------------------------------------------



 



or enforceability of more than 5% of the aggregate amount of the then
outstanding Receivables for all Grantors.
          4.7 Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each Trademark material to its business in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past or improve the quality of
products and services offered under such Trademark, (iii) use such Trademark
with the appropriate notice of registration and all other notices and legends
required by applicable law, (iv) not adopt or use any mark which is confusingly
similar or a colorable imitation of such Trademark unless the Administrative
Agent, for the ratable benefit of the Lenders, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (v) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark may become invalidated or unenforceable in any way.
          (b) Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any Patent material to its business may
become forfeited, abandoned or dedicated to the public.
          (c) Such Grantor (either itself or through licensees) will not (and
will not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby any material portion of such Copyrights may become
invalidated or otherwise unenforceable. Such Grantor will not (either itself or
through licensees) do any act whereby any material portion of such Copyrights
may fall into the public domain.
          (d) Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any Intellectual Property material to its business to
infringe the intellectual property rights of any other Person.
          (e) Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including the institution of, or any such determination or
development in, any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any court or tribunal in any
country) regarding, such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.
          (f) Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for a Patent or an
application for the registration of a Trademark with the United States Patent
and Trademark Office, or file an application for the registration of a Copyright
with the United States Copyright Office or any similar office or agency in any
other country or any political subdivision thereof, such Grantor shall report
such filing to the Administrative Agent concurrently with the next delivery of
financial statements of the Parent pursuant to Section 10.1 of the Credit
Agreement. Upon the request of the Administrative Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the Lenders’ security interest in any Copyright,
Patent

-12-



--------------------------------------------------------------------------------



 



or Trademark and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby.
          (g) Such Grantor will take all reasonable and necessary steps to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of all material Intellectual Property owned by
it, as commercially reasonable.
          (h) In the event that any material Intellectual Property is infringed
upon or misappropriated or diluted by a third party, such Grantor shall (i) take
such actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and, to the extent, in its
reasonable judgment, such Grantor determines it appropriate under the
circumstances, sue for infringement, misappropriation or dilution, to seek
injunctive relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution.
          (i) Upon the occurrence and during the continuance of an Event of
Default, Administrative Agent is hereby granted a license to use, without
charge, any Intellectual Property, as it pertains to any Collateral, in
completing, advertising for sale, and selling any Collateral and Grantor’s
rights under all licenses and all franchise agreements shall insure to the
Administrative Agent’s benefit.
          4.8 Target Undertakings.
          (a) Each Grantor shall keep the Administrative Agent informed of all
circumstances bearing upon any potential claim under or with respect to the
Assigned Agreements and the Target Undertakings and such Grantor shall not,
without the prior written consent of the Administrative Agent, (i) waive any of
its rights or remedies under any Assigned Agreement with respect to any of the
Target Undertakings in excess of $50,000, (ii) settle, compromise or offset any
amount payable by the Target to such Grantor under any Assigned Agreement in
excess of $50,000 or (iii) amend or otherwise modify any Assigned Agreement in
any manner which is adverse to the interests of the Administrative Agent or any
Lender.
          (b) Each Grantor shall perform and observe all the terms and
conditions of each Assigned Agreement to be performed by it, maintain each
Assigned Agreement in full force and effect, enforce each Assigned Agreement in
accordance with its terms and take all such action to such end as may from time
to time be reasonably requested by the Administrative Agent.
          (c) Anything herein to the contrary notwithstanding, (i) each
applicable Grantor shall remain liable under each Assigned Agreement to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (ii) the exercise
by the Administrative Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under any Assigned Agreement and
(iii) neither the Administrative Agent nor any other Lender shall have any
obligation or liability under any Assigned Agreement by reason of this
Agreement, nor shall the Administrative Agent or any other Lender be obligated
to perform any of the obligations or

-13-



--------------------------------------------------------------------------------



 



duties of any Grantor thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.
          4.9 Depositary and Other Deposit Accounts.
          (a) No Grantor maintains any depositary or other deposit accounts (the
“Deposit Accounts”) with any bank (the “Deposit Account Banks”) other than those
listed in Schedule 6. Each Grantor hereby authorizes each Deposit Account Bank
to provide the Administrative Agent with such information with respect to the
Deposit Accounts as the Administrative Agent may from time to time reasonably
request, and each Grantor hereby consents to such information being provided to
the Administrative Agent. Each Grantor will cause each Deposit Account Bank to
enter into a bank agency or other similar agreement with the Administrative
Agent and such Grantor, in the form attached hereto as Annex I (a “Deposit
Account Control Agreement”) and otherwise in substance satisfactory to the
Administrative Agent, in order to give the Administrative Agent “control” (as
defined in the UCC) of such account. Each Grantor shall direct all Account
Debtors to make all payments on the Accounts directly to a the applicable
Deposit Account maintained with the applicable Deposit Account Bank.
          (b) No Grantor shall open any depositary or other deposit accounts
unless (i) such Grantor shall have given the Administrative Agent 10 days’ prior
written notice of its intention to open any such new deposit accounts; (ii) such
Grantor shall deliver to the Administrative Agent a revised version of
Schedule 6, showing any changes thereto within 5 days of any such change; and
(iii) shall cause such Grantor to enter into a Deposit Account Control Agreement
in the form attached hereto as Annex I and otherwise satisfactory to the
Administrative Agent. No Grantor shall close any Deposit Account maintained with
a Deposit Account Bank without the prior written consent of the Administrative
Agent.
          (c) If any Grantor or any director, officer, employee, agent of such
Grantor, or any other Person acting for or in concert with such Grantor shall
receive any monies, checks, notes, drafts or other payments relating to or as
proceeds of Accounts or other Collateral, such Grantor and each such Person
shall receive all such items in trust for, and as the sole and exclusive
property of, the Administrative Agent and the Lenders and, promptly upon receipt
thereof, shall remit the same (or cause the same to be remitted) in kind to a
Deposit Account.
          (d) So long as no Event of Default shall have occurred and be
continuing, the Grantors may draw checks on, and otherwise withdraw amounts from
a Deposit Account maintained with a Deposit Account Bank in such amounts as may
be required in the ordinary course of business or as permitted under the Credit
Agreement, including, without limitation, to pay or prepay Debt (as defined in
the Credit Agreement) outstanding under the Loan Documents (as defined in the
Credit Agreement). If an Event of Default shall have occurred and be continuing,
the Administrative Agent may, at any time and without notice to, or consent
from, any Grantor, order any Deposit Account Bank, pursuant to a Deposit Account
Control Agreement, to transfer, or direct the transfer of, funds from any
Deposit Account maintained at such Deposit Account Bank to satisfy the Grantors’
obligations under the Loan Documents (as defined in the Credit Agreement).

-14-



--------------------------------------------------------------------------------



 



          (e) For the purpose of this section, each Grantor irrevocably hereby
makes, constitutes and appoints the Administrative Agent (and all Persons
designated by the Administrative Agent for that purpose) as such Grantor’s true
and lawful attorney and agent-in-fact (i) to endorse such Grantor’s name upon
said items of payment and/or proceeds of Collateral and upon any Chattel Paper,
document, Instrument, invoice or similar document or agreement relating to any
Account of the such Grantor or goods pertaining thereto; (ii) to take control in
any manner of any item of payment or proceeds thereof; and (iii) to have access
to any lock box or postal box into which any of such Grantor’s mail is
deposited, and open and process all mail addressed to the such Grantor and
deposited therein.
          4.10 Other Matters.
          (a) If any Grantor shall cause to be delivered Inventory or other
property in excess of $50,000 in fair market value to any bailee after the
Closing Date, such Grantor shall use reasonable efforts to cause such bailee to
sign a Collateral Access Agreement. Such requirement may be waived at the option
of the Administrative Agent. If any Grantor shall lease any real property or
facilities and the value of property of such Grantor located at such leased real
property is in excess of $50,000 in fair market value after the Closing Date,
such Grantor shall use reasonable efforts to cause the landlord in respect of
such leased property or facilities to sign a Collateral Access Agreement. Such
requirement may be waived at the option of the Administrative Agent.
          (b) Each Grantor authorizes the Administrative Agent to, at any time
and from time to time, file financing statements, continuation statements, and
amendments thereto that describe the Collateral as “all assets” of each Grantor,
or words of similar effect, and which contain any other information required
pursuant to the UCC for the sufficiency of filing office acceptance of any
financing statement, continuation statement, or amendment, and each Grantor
agrees to furnish any such information to the Administrative Agent promptly upon
request. Any such financing statement, continuation statement, or amendment may
be signed by the Administrative Agent on behalf of any Grantor and may be filed
at any time in any jurisdiction.
          (c) Each Grantor shall, at any time and from time and to time, take
such steps as the Administrative Agent may reasonably request for the
Administrative Agent (i) to obtain an acknowledgement, in form and substance
reasonably satisfactory to the Administrative Agent, of any bailee having
possession of any of the Collateral, stating that the bailee holds such
Collateral for the Administrative Agent, (ii) to obtain “control” of any
letter-of-credit rights, or electronic chattel paper (as such terms are defined
by the UCC with corresponding provisions thereof defining what constitutes
“control” for such items of Collateral), with any agreements establishing
control to be in form and substance reasonably satisfactory to the
Administrative Agent, and (iii) otherwise to insure the continued perfection and
priority of the Administrative Agent’s security interest in any of the
Collateral and of the preservation of its rights therein. If any Grantor shall
at any time, acquire a “commercial tort claim” (as such term is defined in the
UCC) in excess of $50,000, such Grantor shall promptly notify the Administrative
Agent thereof in writing and supplement Schedule 7, therein providing a
reasonable description and summary

-15-



--------------------------------------------------------------------------------



 



thereof, and upon delivery thereof to the Administrative Agent, such Grantor
shall be deemed to thereby grant to the Administrative Agent (and such Grantor
hereby grants to the Administrative Agent) a security interest and lien in and
to such commercial tort claim and all proceeds thereof, all upon the terms of
and governed by this Agreement.
          (d) Without limiting the generality of the foregoing, if any Grantor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify the Administrative Agent thereof and, at the
request of the Administrative Agent, shall take such action as the
Administrative Agent may reasonably request to vest in the Administrative Agent
“control” under Section 9-105 of the UCC of such electronic chattel paper or
control under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. The Administrative Agent agrees with the Grantors that the
Administrative Agent will arrange, pursuant to procedures satisfactory to the
Administrative Agent and so long as such procedures will not result in the
Administrative Agent’s loss of control, for the Grantors to make alterations to
the electronic chattel paper or transferable record permitted under
Section 9-105 of the UCC or, as the case may be, Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or §16 of the Uniform
Electronic Transactions Act for a party in control to make without loss of
control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by any Grantor with respect to such
electronic chattel paper or transferable record.
SECTION 5 REMEDIAL PROVISIONS.
          5.1 Certain Matters Relating to Receivables. (a) At any time and from
time to time after the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications. At any time and from time to time after the
occurrence and during the continuance of an Event of Default, upon the
Administrative Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, agings and test verifications of, and trial balances for, the
Receivables.
          (b) The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, and the Administrative Agent may curtail or
terminate such authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within 2 Business Days) deposited by such Grantor
in the exact form received, duly indorsed by such Grantor to the Administrative
Agent if required, in a collateral account maintained under the sole dominion
and control of the Administrative Agent, subject to withdrawal by the
Administrative Agent for the account of the Lenders only as

-16-



--------------------------------------------------------------------------------



 



provided in Section 5.5, and (ii) until so turned over, shall be held by such
Grantor in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Grantor. Each such deposit of Proceeds of Receivables shall
be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.
          (c) At any time and from time to time after the occurrence and during
the continuance of an Event of Default, at the Administrative Agent’s request,
each Grantor shall deliver to the Administrative Agent all original and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables, including all original orders, invoices and
shipping receipts.
          (d) Each Grantor hereby irrevocably authorizes and empowers the
Administrative Agent, in the Administrative Agent’s sole discretion, at any time
after the occurrence and during the continuance of an Event of Default, to
assert, either directly or on behalf of such Grantor, any claim such Grantor may
from time to time have against the sellers under or with respect to the Assigned
Agreements and to receive and collect any and all damages, awards and other
monies resulting therefrom and to apply the same to the Obligations. Each
Grantor hereby irrevocably makes, constitutes and appoints the Administrative
Agent as its true and lawful attorney in fact for the purpose of enabling the
Administrative Agent to assert and collect such claims and to apply such monies
in the manner set forth above, which appointment, being coupled with an
interest, is irrevocable.
          5.2 Communications with Obligors; Grantors Remain Liable. (a) The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.
          (b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Lenders and that
payments in respect thereof shall be made directly to the Administrative Agent.
          (c) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable in respect of each of the Receivables to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Administrative Agent nor any Lender shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any Lender of any payment relating thereto, nor shall
the Administrative Agent or any Lender be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

-17-



--------------------------------------------------------------------------------



 



          (d) For the purpose of enabling the Administrative Agent to exercise
rights and remedies under this Agreement, each Grantor hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to such Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof.
          5.3 Investment Property. (a) Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 5.3(b), each Grantor shall be permitted
to receive all cash dividends and distributions paid in respect of the Pledged
Equity and all payments made in respect of the Pledged Notes, to the extent
permitted in the Credit Agreement, and to exercise all voting and other rights
with respect to the Investment Property; provided, that no vote shall be cast or
other right exercised or action taken which could impair the Collateral or which
would be inconsistent with or result in any violation of any provision of the
Credit Agreement, this Agreement or any other Loan Document.
          (b) If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends and distributions, payments or other
Proceeds paid in respect of the Investment Property and make application thereof
to the Obligations in such order as the Administrative Agent may determine, and
(ii) any or all of the Investment Property shall be registered in the name of
the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting and other rights pertaining to
such Investment Property at any meeting of holders of the equity interests of
the relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other structure
of any Issuer, or upon the exercise by any Grantor or the Administrative Agent
of any right, privilege or option pertaining to such Investment Property, and in
connection therewith, the right to deposit and deliver any and all of the
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it, but the Administrative Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.
          (c) Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees

-18-



--------------------------------------------------------------------------------



 



that each Issuer shall be fully protected in so complying and (ii) unless
otherwise expressly permitted hereby, pay any dividends, distributions or other
payments with respect to the Investment Property directly to the Administrative
Agent.
          5.4 Proceeds to be Turned Over to Administrative Agent. In addition to
the rights of the Administrative Agent and the Lenders specified in Section 5.1
with respect to payments of Receivables, if an Event of Default shall occur and
be continuing, all Proceeds received by any Grantor consisting of cash, checks
and other cash equivalent items shall be held by such Grantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required). All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a collateral account maintained under its sole dominion
and control. All Proceeds, while held by the Administrative Agent in any
collateral account (or by such Grantor in trust for the Administrative Agent and
the Lenders) established pursuant hereto, shall continue to be held as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied as provided in Section 5.5.
          5.5 Application of Proceeds. At such intervals as may be agreed upon
by the Parent and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of Proceeds from
the sale of, or other realization upon, all or any part of the Collateral in
payment of the Secured Obligations in such order as the Administrative Agent
shall determine in its discretion. Any part of such funds which the
Administrative Agent elects not so to apply and deems not required as collateral
security for the Secured Obligations shall be paid over from time to time by the
Administrative Agent to the applicable Grantor or to whomsoever may be lawfully
entitled to receive the same. Any balance of such Proceeds remaining after the
Secured Obligations shall have been Paid in Full shall be paid over to the
applicable Grantor or to whomsoever may be lawfully entitled to receive the
same. In the absence of a specific determination by the Administrative Agent,
the Proceeds from the sale of, or other realization upon, all or any part of the
Collateral in payment of the Secured Obligations shall be applied in the
following order:
     FIRST, to the payment of all fees, costs, expenses and indemnities of the
Administrative Agent (in its capacity as such), including Attorney Costs, and
any other Secured Obligations owing to the Administrative Agent in respect of
sums advanced by the Administrative Agent to preserve the Collateral or to
preserve its security interest in the Collateral, until paid in full;
     SECOND, to the payment of all fees, costs, expenses and indemnities of the
Lenders, in its Pro-Rata Share, until paid in full;
     THIRD, to the payment of all of the Secured Obligations in respect of the
Swing Line Loans to the Swing Line Lender, until paid in full;

-19-



--------------------------------------------------------------------------------



 



     FOURTH, to the payment of all of the Secured Obligations (other than Bank
Product Obligations and Hedging Obligations) consisting of accrued and unpaid
interest owing to any Lender, in its Pro-Rata Share, until paid in full;
     FIFTH, to the payment of all Secured Obligations (other than Bank Product
Obligations and Hedging Obligations) consisting of principal owing to any
Lender, in its Pro-Rata Share, until paid in full;
     SIXTH, to the payment of the Administrative Agent an amount equal to all
Secured Obligations in respect of outstanding Letters of Credit to be held as
cash collateral in respect of such obligations;
     SEVENTH, to the payment of all Bank Products Obligations and Hedging
Obligations owing to any Lender or its Affiliates, in its Pro-Rata Share, until
paid in full;
     EIGHTH, to the payment of all other Secured Obligations owing to each
Lender, in its Pro-Rata Share, until paid in full; and
     NINTH, to the payment of any remaining Proceeds, if any, to whomever may be
lawfully entitled to receive such amounts.
          5.6 UCC and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the UCC or
any other applicable law. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any Lender or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery with assumption of any credit
risk. The Administrative Agent or any Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 5.6, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Lenders hereunder, including Attorney Costs to the
payment in

-20-



--------------------------------------------------------------------------------



 



whole or in part of the Secured Obligations, in such order as the Administrative
Agent may elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law, need
the Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Lender arising
out of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.
          5.7 Registration Rights. (a) If the Administrative Agent shall
determine to exercise its right to sell any or all of the Pledged Equity
pursuant to Section 5.6, and if in the opinion of the Administrative Agent it is
necessary or advisable to have the Pledged Equity, or that portion thereof to be
sold, registered under the provisions of the Securities Act, the relevant
Grantor will cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register the Pledged Equity, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Equity, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.
          (b) Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Equity, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
for the period of time necessary to permit the Issuer thereof to register such
securities or other interests for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
          (c) Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Equity pursuant to this Section 5.7 valid and
binding and in compliance with applicable law. Each Grantor further agrees that
a breach of any of the covenants contained in this Section 5.7 will cause
irreparable injury to the Administrative Agent and the Lenders, that the

-21-



--------------------------------------------------------------------------------



 



Administrative Agent and the Lenders have no adequate remedy at law in respect
of such breach and, as a consequence, that each and every covenant contained in
this Section 5.7 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.
          5.8 Waiver; Deficiency. Each Grantor waives and agrees not to assert
any rights or privileges which it may acquire under Section 9-626 of the UCC.
Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations in full and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Lender to collect such deficiency.
SECTION 6 THE ADMINISTRATIVE AGENT.
          6.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc.
(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
and at the expense of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;
     (iii) discharge Liens levied or placed on or threatened against the
Collateral, and effect any repairs or insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;
     (iv) execute, in connection with any sale provided for in Section 5.6 or
5.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

-22-



--------------------------------------------------------------------------------



 



     (v) (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark, throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; (8) vote any right or interest
with respect to any Investment Property; (9) order good standing certificates
and conduct lien searches in respect of such jurisdictions or offices as the
Administrative Agent may deem appropriate; and (10) generally sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.
     Anything in this Section 6.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 6.1(a) unless an Event of Default shall
have occurred and be continuing.
          (b) If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
          (c) Each Grantor hereby ratifies all that such attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
          6.2 Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account. Neither
the Administrative Agent or any Lender nor any of their respective officers,
directors, employees or agents shall be liable for any failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any

-23-



--------------------------------------------------------------------------------



 



other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Lenders hereunder are solely to protect the Administrative Agent’s and
the Lenders’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent and the Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder.
          6.3 Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
SECTION 7 MISCELLANEOUS.
          7.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 15.1 of the Credit Agreement.
          7.2 Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be addressed to the Parent
and effected in the manner provided for in Section 15.3 of the Credit Agreement
and each Grantor hereby appoints the Parent as its agent to receive notices
hereunder.
          7.3 Indemnification by Grantors. THE GRANTORS, JOINTLY AND SEVERALLY,
HEREBY AGREE TO INDEMNIFY, EXONERATE AND HOLD EACH LENDER PARTY FREE AND
HARMLESS FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, INCURRED BY THE
LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO
(A) ANY TENDER OFFER, MERGER, PURCHASE OF EQUITY INTERESTS, PURCHASE OF ASSETS
OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN
PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE
USE, HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT
OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY
GRANTOR, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS
AT ANY PROPERTY OWNED OR LEASED BY ANY GRANTOR OR THE OPERATIONS CONDUCTED
THEREON, (D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT
WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE

-24-



--------------------------------------------------------------------------------



 



ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR
(E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH
INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE
FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH GRANTOR HEREBY
AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH
OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL
OBLIGATIONS PROVIDED FOR IN THIS SECTION 7.3 SHALL SURVIVE REPAYMENT OF ALL (AND
SHALL BE) SECURED OBLIGATIONS (AND TERMINATION OF ALL COMMITMENTS UNDER THE
CREDIT AGREEMENT), ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR
DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS
AGREEMENT.
          7.4 Enforcement Expenses. (a) Each Grantor agrees, on a joint and
several basis, to pay or reimburse on demand the Administrative Agent for all
reasonable out-of-pocket costs and expenses (including Attorney Costs) incurred
in enforcing or preserving any rights under this Agreement and the other Loan
Documents.
          (b) Each Grantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.
          (c) The agreements in this Section 7.4 shall survive repayment of all
(and shall be) Secured Obligations (and termination of all commitments under the
Credit Agreement), any foreclosure under, or any modification, release or
discharge of, any or all of the Collateral Documents and termination of this
Agreement.
          7.5 Captions. Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.
          7.6 Nature of Remedies. All Secured Obligations of each Grantor and
rights of the Administrative Agent and the Lenders expressed herein or in any
other Loan Document shall be in addition to and not in limitation of those
provided by applicable law. No failure to exercise and no delay in exercising,
on the part of the Administrative Agent or any Lender, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.

-25-



--------------------------------------------------------------------------------



 



          7.7 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
by telecopy of any executed signature page to this Agreement or any other Loan
Document shall constitute effective delivery of such signature page.
          7.8 Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
          7.9 Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by any
Grantor of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of the Administrative Agent or
the Lenders.
          7.10 Successors; Assigns. This Agreement shall be binding upon
Grantors, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of Grantors, Lenders and
the Administrative Agent and the successors and assigns of the Lenders and the
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. No Grantor
may assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of the Administrative Agent.
          7.11 Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.
          7.12 Forum Selection; Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN
THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION. EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. EACH GRANTOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, RETURN RECEIPT CONFIRMING

-26-



--------------------------------------------------------------------------------



 



DELIVERY REQUIRED, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF ILLINOIS. EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
          7.13 Waiver of Jury Trial. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
          7.14 Set-off. Each Grantor agrees that the Administrative Agent and
each Lender have all rights of set-off and bankers’ lien provided by applicable
law, and in addition thereto, each Grantor agrees that at any time any Event of
Default exists, the Administrative Agent and each Lender may apply to the
payment of any Secured Obligations, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of such Grantor then or
thereafter with the Administrative Agent or such Lender.
          7.15 Acknowledgements. Each Grantor hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.
          7.16 Additional Grantors. Each Loan Party that is required to become a
party to this Agreement pursuant to Section 10.9 of the Credit Agreement shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Loan Party of a joinder agreement in the form of Annex II hereto.
          7.17 Releases. (a) At such time as the Secured Obligations have been
Paid in Full, the Collateral shall be released from the Liens created hereby,
and this Agreement and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Grantors.

-27-



--------------------------------------------------------------------------------



 



At the request and sole expense of any Grantor following any such termination,
the Administrative Agent shall deliver to the Grantors any Collateral held by
the Administrative Agent hereunder, and execute and deliver to the Grantors such
documents as the Grantors shall reasonably request to evidence such termination
and release.
          (b) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. At the request and sole expense of the Parent, a Grantor (other
than the Parent) shall be released from its obligations hereunder in the event
that all the equity interests of such Grantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Parent shall have delivered to the Administrative Agent, with
reasonable notice prior to the date of the proposed release, a written request
for release identifying the relevant Grantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Parent stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.
          7.18 Obligations and Liens Absolute and Unconditional. Each Grantor
understands and agrees that the obligations of each Grantor under this Agreement
shall be construed as a continuing, absolute and unconditional without regard to
(a) the validity or enforceability of any Loan Document, any of the Secured
Obligations or any other collateral security therefor or guaranty or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Grantor or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of any Grantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of any Grantor
for the Secured Obligations, in bankruptcy or in any other instance. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Grantor, the Administrative Agent or any Lender may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any other Grantor or any other Person or
against any collateral security or guaranty for the Secured Obligations or any
right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from any other Grantor or any other Person
or to realize upon any such collateral security or guaranty or to exercise any
such right of offset, or any release of any other Grantor or any other Person or
any such collateral security, guaranty or right of offset, shall not relieve any
Grantor of any obligation or liability hereunder, and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of the Administrative Agent or any Lender against any Grantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
          7.19 Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
Grantor or any Issuer for liquidation or reorganization, should Grantor or any
Issuer become insolvent or make an

-28-



--------------------------------------------------------------------------------



 



assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of Grantor’s or and Issuer’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference”, “fraudulent conveyance”, or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.
          7.20 Effect of Amendment and Restatement. This Agreement is intended
to and does completely amend and restate, without novation, the Original
Agreement. Each Grantor hereby reaffirms and ratifies all security interests
granted to the Administrative Agent for the ratable benefit of the Lenders under
the Original Agreement and the parties hereto acknowledge and agree that such
security interests shall continue to secure all Secured Obligations, and nothing
herein shall release or otherwise adversely affect any rights of the
Administrative Agent with respect to the Original Agreement.
[Signature Pages Follow]

-29-



--------------------------------------------------------------------------------



 



          Each of the undersigned has caused this Amended and Restated Security
Agreement to be duly executed and delivered as of the date first above written.

                  LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent    
 
           
 
  By:                      
 
  Title:                      

 



--------------------------------------------------------------------------------



 



     
 
  Ennis, Inc.
 
  Ennis Business Forms of Kansas, Inc.
 
  Connolly Tool and Machine Co.
 
  Admore, Inc.
 
  PFC Products, Inc.
 
  Ennis Acquisitions, Inc.
 
  Northstar Computer Forms, Inc.
 
  General Financial Supply, Inc.
 
  Calibrated Forms Co. Inc.
 
  Crabar/GBF, Inc.
 
  Royal Business Forms, Inc.
 
  Alstyle Apparel LLC
 
  A and G, Inc.
 
  Alstyle Ensenada LLC
 
  Alstyle Hermosilla LLC
 
  Diaco USA, LLC
 
  Tennessee Business Forms Company d/b/a
    Avant-Garde
 
  TBF Realty, LLC

             
 
  By:         
 
                                  Keith S. Walters, President of each    
 
                American Forms I, L.P.         Adams McClure I, L.P.        
Texas EBF, L.P.         Ennis Sales, L.P.         Ennis Management, L.P.    
 
                By: Ennis, Inc., the sole general partner of each    
 
           
 
  By:         
 
                                  Keith S. Walters, President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
INVESTMENT PROPERTY
A. PLEDGED EQUITY

                               
Grantor (owner of
Record of such
Pledged Equity)

    Issuer     Pledged
Equity
Description
    Percentage
of Issuer
    Certificate
(Indicate
No.)
   
 
                           
 
                           
 
                           

B. PLEDGED NOTES

                   
Grantor (owner of Record
of such Pledged Notes)
    Issuer     Pledged Notes
Description    
 
               
 
               
 
               

C. OTHER INVESTMENT PROPERTY

             
Grantor
    Investment Property Description    
 
         
 
         
 
         

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
FILINGS AND PERFECTION

                   
GRANTOR
    FILING REQUIREMENT
OR OTHER ACTION     FILING OFFICE    
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
GRANTOR INFORMATION

                               
GRANTOR
(exact legal name)

    STATE OF
ORGANIZATION
    FEIN     CHIEF
EXECUTIVE
OFFICE
    Organizational
ID
   
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
A. COLLATERAL LOCATIONS

                         
GRANTOR
    COLLATERAL     COLLATERAL
LOCATION
OR PLACE OF BUSINESS (INCLUDING
CHIEF EXECUTIVE OFFICE)
    OWNER/LESSOR
(IF LEASED)    
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     
 
                     

B. COLLATERAL IN POSSESSION OF LESSOR,
    BAILEE, CONSIGNEE OR WAREHOUSEMAN

                   
GRANTOR
    COLLATERAL     LESSOR/BAILEE/CONSIGNEE/WAREHOU
SEMAN    
 
               
 
               
 
               
 
               
 
               

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
INTELLECTUAL PROPERTY
Patents and Patent Licenses

                               
Grantor
    Patent
Number     Patent Application
Number     Date Patent Issued     Date Patent Applied    
 
                           
 
                           
 
                           
 
                           

Trademarks and Trademark Licenses

                                     
Grantor
    Trademark
Number     Trademark
Application
Number     Trademark
Registration
Number     Date of
Application     Date of
Registration    
 
                                 
 
                                 
 
                                 
 
                                 
 
                                 

Copyrights

                               
Grantor
    Copyright Title     Copyright
Application     Copyright
Registration Number     Copyright
Application Number    
 
                           
 
                           
 
                           

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
DEPOSITARY AND OTHER DEPOSIT ACCOUNTS

                               
GRANTOR
    FINANCIAL
INSTITUTION     ACCOUNT
NAME     ACCOUNT
NUMBER     CONTACT
INFORMATION    
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
COMMERCIAL TORT CLAIMS

 



--------------------------------------------------------------------------------



 



ANNEX I
FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT
______________, 2006

     
[Bank]
   
 
         
 
         
 
         

Ladies and Gentlemen:
          1.                                          (“Bank”) is advised that
LaSalle Bank National Association, as agent (“Agent”) for itself and various
other Lenders (“Lenders”) is making, or may in the future make, loans to
[Borrower], a                      [corporation /limited liability
company/limited partnership] (“Borrower”), with a place of business at
                                        , which loans are secured by
substantially all of the assets of Borrower including, without limitation, the
deposit accounts listed on Exhibit A hereto.
          2. Borrower and Bank hereby confirm to Agent that the deposit accounts
listed on Exhibit A constitute all of the deposit accounts of Borrower at Bank
(the “Bank Accounts”). By its signature below Bank hereby acknowledges the
security interest of Lenders in such Bank Accounts and agrees that it will
comply with all instructions from Agent directing disposition of the funds in
the Bank Accounts without further direction from Borrower. Prior to written
notice from Agent directing the disposition of such funds, which notice shall
not be given by Agent unless an Event of Default exists under the documents
evidencing the loans to Borrower by Lenders, Borrower may direct and Bank shall
follow the direction of Borrower with respect to the Bank Accounts. Bank further
represents, warrants and covenants that it has not agreed and will not agree to
comply with the instructions of any other party directing disposition of the
funds in the Bank Accounts. All fees, costs, charges and expenses related to the
Bank Accounts shall be payable by Borrower and in no event shall Agent or any
Lender be charged therefor. Bank hereby agrees, with knowledge that Lenders’
financing of Borrower will be in reliance hereon, that it will not exercise or
claim any right of setoff, deduction, banker’s lien or any other claim against
any deposits made in the Bank Accounts; provided, that Bank may exercise such
setoff, deduction, banker’s lien and other claims solely with respect to fees,
service charges and expenses related to the administration of such Bank
Accounts.
          3. Bank shall be fully protected in acting only on any order or
direction by Agent respecting the Bank Accounts without making any inquiry
whatsoever as to Agent’s right or authority to give such order or direction or
as to the application of any payment made pursuant thereto.
          4. This Agreement may not be terminated nor may the Bank Account be
closed until sixty (60) days following actual receipt by Agent of written notice
of the proposed termination or closing. Any additional deposit accounts opened
by Borrower at Bank shall also constitute Bank Accounts subject to the terms
hereof.
[Add signature page.]

 



--------------------------------------------------------------------------------



 



ANNEX II
FORM OF JOINDER TO SECURITY AGREEMENT
     This JOINDER AGREEMENT (this “Agreement”) dated as of
[                    ] is executed by the undersigned for the benefit of LaSalle
Bank National Association, as the Administrative Agent (the “Administrative
Agent”) in connection with that certain Security Agreement dated as of
[                    ] among the Grantors party thereto and the Administrative
Agent (as amended, restated, supplemented or modified from time to time, the
“Security Agreement”). Capitalized terms not otherwise defined herein are being
used herein as defined in the Security Agreement.
     Each Person signatory hereto is required to execute this Agreement pursuant
to Section 7.16 of the Security Agreement.
     In consideration of the premises and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each signatory
hereby agrees as follows:
     1. Each such Person assumes all the obligations of a Grantor under the
Security Agreement and a Co-Borrower under the terms of the Credit Agreement and
agrees that such person or entity is a Grantor and bound as a Grantor under the
terms of the Security Agreement and as a Co-Borrower under the terms of the
Credit Agreement, as if it had been an original signatory to such agreements. In
furtherance of the foregoing, such Person hereby assigns, pledges and grants to
the Administrative Agent a security interest in all of its right, title and
interest in and to the Collateral owned thereby to secure the Secured
Obligations.
     2. Schedules 1, 2, 3, 4, 5, 6 and 7 of the Security Agreement are hereby
amended to add the information relating to each such Person set out on Schedules
1, 2, 3, 4, 5, 6 and 7 respectively, hereof. Each such Person hereby makes to
the Administrative Agent the representations and warranties set forth in the
Security Agreement applicable to such Person and the applicable Collateral and
confirms that such representations and warranties are true and correct after
giving effect to such amendment to such Schedules.
     3. In furtherance of its obligations under Section 4.2 of the Security
Agreement, each such Person agrees to deliver to the Administrative Agent
appropriately complete UCC financing statements naming such person or entity as
debtor and the Administrative Agent as secured party, and describing its
Collateral and such other documentation as the Administrative Agent (or its
successors or assigns) may require to evidence, protect and perfect the Liens
created by the Security Agreement, as modified hereby. Each such Person
acknowledges the authorizations given to the Administrative Agent under the
Section 4.10(b) of the Security Agreement and otherwise.
     4. Each such Person’s address for notices under the Security Agreement
shall be the address of the Parent set forth in the Credit Agreement and each
such Person hereby appoints the Parent as its agent to receive notices
hereunder.
     5. This Agreement shall be deemed to be part of, and a modification to, the
Security Agreement and shall be governed by all the terms and provisions of the
Security Agreement,

 



--------------------------------------------------------------------------------



 



with respect to the modifications intended to be made to such agreement, which
terms are incorporated herein by reference, are ratified and confirmed and shall
continue in full force and effect as valid and binding agreements of each such
person or entity enforceable against such person or entity. Each such Person
hereby waives notice of the Administrative Agent’s acceptance of this Agreement.
Each such Person will deliver an executed original of this Agreement to the
Administrative Agent.
[add signature block for each new Grantor]

 